Citation Nr: 1230839	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability, to include cervical radiculopathy.

4.  Entitlement to service connection for a disability manifested by joint pain.

5.  Entitlement to service connection for a disability manifested by tingling and numbness of both arms, both hands, and both feet-claimed as due to exposure to herbicides.

6.  Entitlement to an initial, compensable disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, including service in Vietnam from March 1968 to April 1969; and his decorations include the Combat Infantryman Badge. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in March 2007 and in May 2007 that, in pertinent part, denied service connection for a disability manifested by headaches; for a low back disability; for a neck disability, to include cervical radiculopathy; for a disability manifested by joint pain; for a disability manifested by tingling and numbness of both arms, both hands, and both feet; and for bilateral hearing loss.  The Veteran timely appealed.

In February 2008 and in March 2009, the RO granted service connection for hearing loss of each ear, and assigned an initial zero percent (noncompensable) evaluation, effective June 29, 2006.  The Veteran has continued his appeal for a higher initial, compensable rating.

In April 2012, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

The issues of service connection for a low back disability; for a neck disability, to include cervical radiculopathy; for a disability manifested by joint pain; for a disability manifested by tingling and numbness of both arms, both hands, and both feet; and the issue of a higher initial, compensable disability rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, chronic tension headaches had their onset in service.  


CONCLUSION OF LAW

Chronic tension headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for headaches.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that the onset of a disability manifested by headaches was in active service.  In April 2012, he testified that he complained of having headaches during active service in Vietnam, and that he was given medications.  The Veteran testified that he continued to experience headaches, which started generally near the front of the head and over the eyes.  He also testified that he underwent neurological testing in the late 1980s or early 1990s for headaches, and that different medications were prescribed.  He continued to take medication for headaches, and testified that he later was diagnosed with chronic tension headaches.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this case, the Veteran participated in combat.  His service personnel records reflect receipt of the Combat Infantryman Badge, among other awards.  Moreover, service department records show that the Veteran was awarded a Bronze Star Medal for heroism in connection with military operations against a hostile force in Vietnam in December 1968.

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.  

The post-service records show a longstanding history of headaches, becoming more frequent in the mid-1990s.  In August 2006, the Veteran submitted a letter from his treating physician, dated in September 1996, showing an assessment of chronic daily headaches.  Records dated in January 1997 show that the Veteran's headaches developed about two or three years earlier, and persisted without change in character.  

In July 2008, the Veteran submitted a letter from a military medical officer, now retired, who considered the Veteran's medical history which temporally associated the onset of his headaches to active service in Vietnam, as well as his exposure to herbicides and other contaminants.  The medical officer referenced a study of populations of workers exposed to dioxin or TCDD as part of a manufacturing process, and noted the significantly higher incidence of headaches at 20 years after exposure among exposed workers.  The medical officer also noted that the Veteran's skin problems suggest that he may have had a lower level of exposure than those in the study.  Based on this evidence, the medical officer opined that the Veteran's chronic headaches may at least partially be explained by exposure to TCDD.

In this case, the Veteran served in the Republic of Vietnam from March 1968 to April 1969, and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  A disability manifested by headaches is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  As such, the Veteran is not entitled to presumptive service connection for a disability manifested by headaches.

Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for neurological disabilities (other than Parkinson's disease, and acute and subacute peripheral neuropathy).  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Private treatment records, dated in September 2010, show a long history of headaches; a diagnosis of chronic daily headaches, tension headaches responding to medication; and an opinion that there is a greater-than-even possibility that the Veteran's symptoms are related to his active service in Vietnam and possible exposures.

In October 2010, the Veteran's treating physician indicated that the Veteran has had significant headaches that have been present since his active service; and that the Veteran did not recall having headaches prior to active service.  The treating physician noted the Veteran's exposure to herbicides, and indicated that there are many references that connect herbicide exposure and headaches.  The treating physician noted the Veteran's neurological examination in the late 1980s, and subsequent medication for treatment; and repeated medication for treatment in 1996, and diagnosis of chronic tension headaches.  Based on this evidence, the treating physician opined that it is very reasonable to find that the Veteran's headaches are due to his years of active service and, in addition, herbicide exposure.

Here, a continuity of symptomatology of headaches, both during service and after service, has been demonstrated.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).
                                             
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds the medical statements by the Veteran's treating physician to be persuasive in finding that the current headaches had their onset in active service.

The Veteran has claimed continuity of symptomatology with regard to his headaches since service, and the findings of chronic tension headaches more recently are consistent with the complaints and findings of headaches during service and after service.  These symptoms have been attributed to active service in Vietnam.  As noted, the Veteran has been found to be entitled to the presumptions afforded under 38 U.S.C.A. § 1154(b), and his lay statements regarding the circumstances of his in-service headaches and his continuity of symptomatology since that time have been accepted as credible and persuasive.  Resolving all doubt in the Veteran's favor, the Board finds that chronic tension headaches had their onset in service.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for chronic tension headaches is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Tingling and Numbness of Both Arms, 
Both Hands, and Both Feet 

The Veteran contends that a disability manifested by tingling and numbness of both arms, both hands, and both feet is caused by, or is a result of, his presumed exposure to Agent Orange in active service.  As noted above, the Veteran served in Vietnam from March 1968 to April 1969.

VA treatment records, dated in June 2006, include a diagnosis of peripheral neuropathy versus cervical/lumbar radiculopathy.  In May 2010, the Veteran complained of intermittent transient paresthesias in all extremities, which was better with routine exercise.

An abstract of an article submitted by the Veteran in July 2010 reveals that many Vietnam Veterans still have high blood concentrations of dioxins; the abstract lists some effects of dioxin poisoning on health-specifically, to include numbness of extremities.

In April 2012, the Veteran testified that in addition to the tingling and numbness, more recently he has experienced a "heaviness" in his arms and legs, which made it difficult to move.

The Board also notes that service connection has been established for coronary artery disease.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a disability manifested by tingling and numbness of both arms, both hands, and both feet that either had its onset during service or is related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Back, Neck, and Joint Pain

The Veteran contends that service connection for a low back disability; for a neck disability, to include cervical radiculopathy; and for disability of the joints (hands, thumbs, knees, and feet) is warranted on the basis that he performed extensive, strenuous labor activities during active service, and that he now has backaches and neck pain and pain in his hands and feet.  He has taken medications, participated in physical therapy, and has applied a TENS unit for pain relief.  He is competent to describe his symptoms.  

Medical records document osteoarthritis in August 2000; cervical radiculopathy in March 2005; and multilevel degenerative disc disease of the cervical spine, with bilateral neuroforaminal stenosis, in June 2006.

In May 2007, a nurse practitioner noted the Veteran's complaints of chronic low back and neck pain; and noted the Veteran's reports of a strong history of hard labor in Vietnam-to include digging fox holes, building bunkers, and long marches while carrying a heavy pack and a 40-pound radio.  The Veteran also reported that he often carried wounded or dead soldiers to evacuation zones.  The nurse practitioner opined that it was reasonable to believe that the Veteran's present complaints of low back and neck pain and degenerative disc disease had commenced with these early stressors.

Also in May 2007, the Veteran's treating physician opined that the Veteran's heavy lifting in Vietnam could have had some bearing on his chronic neck and low back pain; but also expressed some doubt, stating that there are people who have never lifted anything over ten pounds, who have degenerative disc disease.  

Records also show an assessment of osteoarthritis of the hands, thumbs, and knees in January 2008.  More recent records document degenerative disc disease of the lumbar spine.

In September 2010, the Veteran's treating physician opined that the Veteran's chronic low back pain was probably due to overuse during active service in Vietnam.  In October 2010, the Veteran's treating physician opined that there was a greater-than-even chance that the Veteran's chronic back pain due to degenerative disc disease was associated with his years of active service, and acted as early stressors for his current conditions.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current low back disability; a neck disability, to include cervical radiculopathy; and a disability of the joints (hands, thumbs, knees, and feet) that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  


Bilateral Hearing Loss

The Veteran contends that the service-connected bilateral hearing loss on appeal is more severe than currently rated, and warrants a higher initial, compensable disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss in November 2008.  Although the Veteran reported significant communication difficulty in adverse listening environments, the audiologist at that time found that amplification was not recommended.  Since then, the Veteran described a worsening of the disability.

In April 2012, the Veteran testified that he had additional hearing tests in the last couple of months, and was provided hearing aids.

Under these circumstances, VA cannot rate the service-connected bilateral hearing loss on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of tingling and numbness of both arms, both hands, and both feet.  If a disability manifested by tingling and numbness of both arms, both hands, and both feet is diagnosed, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that any such disability is the result of disease or injury incurred or aggravated during service, to specifically include the Veteran's presumed in-service exposure to herbicides.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected coronary artery disease caused or increased any disability manifested by tingling and numbness of both arms, both hands, and both feet found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of tingling and numbness of both arms, both hands, and both feet is attributable to the service-connected coronary artery disease.

The examiner should reconcile any opinion with the presumed in-service exposure to herbicides; any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain, neck pain, and joint pain (hands, thumbs, knees, and feet); and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include heavy lifting in Vietnam, and the Veteran's claim of continuing low back pain, neck pain, and joint pain since then.  

The examiner should reconcile any opinion with the medical treatment records associated with the claims file, and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's bilateral hearing loss on his employment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


